Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to a telephone interview with Matthew on 09/23/2021.
Claim 44 has been amended as follows:
In claim 44, line 3, before the word “carbon nanotube”, insert the word --single-walled--.
In claim 44, line 4, after the words “a polymer including”, delete the words “a polylipid selected from the group consisting of palmitoyl phospholipid, and”
Claims 37-42 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record do not teach or reasonably suggest a polymer-nanostructure complex wherein the nanostructure is a photoluminescent single-walled carbon nanotube and the polymer comprising 1,2-dipalmitoyl-sn-glycero-3-phosphoethanolamine-N-(lauroyl) adsorbed on the nanostructure via non-covalent interaction wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 44-48, renumbered as claims 1-5 respectively, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641